Exhibit 10.3

 

SECOND AMENDMENT TO CO-EXECUTIVE CHAIRMAN AND CHIEF EXECUTIVE OFFICER
COMPENSATION PLAN

 

This Second Amendment (this “Amendment”) to the Co-Executive Chairman and Chief
Executive Officer Compensation Plan between National Holdings Corporation, a
Delaware corporation (the “Company”) and Mark D. Klein (the “Executive”) dated
June 7, 2013, including the annexes thereto, and as amended on June 6, 2014 (the
“Agreement”), is entered into and effective on the 23rd day of September, 2014.

 

W I T N E S S E T H:

 

WHEREAS, the Executive is employed by the Company pursuant to the terms of the
Agreement; and

 

WHEREAS, Section 19 of Annex D of the Agreement allows the Agreement to be
modified by written instrument signed by both the Company and the Executive; and

 

WHEREAS, the Board of Directors of the Company and the Executive desire to amend
the term of the Agreement so that Executive will remain in the employ of the
Company from the date of this Amendment until and including December 31, 2014
(the “Termination Date”); and

 

WHEREAS, the parties have mutually agreed that the term of their employment
relationship will expire as of the close of business on the Termination Date;
and

 

WHEREAS, the parties desire to amend the Agreement to clarify the rights and
obligations of both parties in their continued employment relationship and upon
the subsequent termination thereof, effective as of the Termination Date; and

 

WHEREAS, the parties wish to execute general releases of claims that (i) the
Company (on behalf of itself and affiliates and related parties) (collectively,
the “Company Parties”) has against Executive, and (ii) the Executive has against
such Company Parties.

 

NOW, THEREFORE, for and in consideration of the mutual promises set forth
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:

 

1.     The first paragraph of the Agreement is hereby amended by (i)
substituting “December 31, 2014” for “September 30, 2015” as the end date for
the Term and (ii) substituting “Annexes A through and including D” for “Annexes
A through and including E.”

 

2.     The section of the Agreement entitled “Executive Committee” is hereby
amended by deleting the second sentence and inserting in lieu thereof, the
following:

 

The only other Members of such Executive Committee shall be Robert F. Fagenson
and Mark Goldwasser. For purposes of clarity, the appointment of the
aforementioned two Executives to indefinitely serve as members of the Executive
Committee shall not be considered a material breach of any provisions of this
Agreement. To the extent the Executive at any time becomes the sole member of
the Executive Committee, the Executive Committee shall be automatically
terminated and the Executive shall report directly to the Board.

  

 
 

--------------------------------------------------------------------------------

 

 

3.     The section of the Agreement entitled “Termination of the Term” is hereby
amended by deleting the first three paragraphs and inserting in lieu thereof,
the following:

 

The Term and Executive’s employment hereunder may only be terminated prior to
its scheduled expiration as follows: (i) by the Company without “Cause,” (ii) by
the Company for “Cause,” (iii) by the Company due to “Disability,” (iv) by the
Executive for any or no reason, or (v) due to the Executive’s death.

 

In the event of any termination of the Executive’s employment, including the
expiration of the Term on December 31, 2014 (which shall be deemed a termination
for all purposes and, for purposes of Executive’s Nonqualified Stock Option and
Dividend Equivalent Agreement, such termination due to expiration of the Term
will be a termination without Good Reason), the Executive will receive only the
Accrued Obligations (including, without limitation, the indemnity and insurance
rights set forth in the section of the Agreement entitled
“Insurance/Indemnity,”) and the rights regarding the Sign On Grant.

 

4.     Annex C of the Agreement is hereby amended by deleting the fifth bullet
point in its entirety and inserting in lieu thereof, the following:

 

 

●

The option term will expire on September 30, 2020 and the Sign On Grant will be
exercisable at any time during the option term; provided, that the option term
will expire on the three year anniversary of any termination of Executive’s
employment that is (i) a termination by the Company for Cause, (ii) a
termination by the Executive for any or no reason, and (iii) a termination due
to expiration of the Term on December 31, 2014.

 

5.     Annex D of the Agreement is hereby amended by deleting Section 1.c. in
its entirety and inserting in lieu thereof, the following:

 

c.      “Cause” shall mean, with respect to the Executive, the conviction of or
plea of guilty or nolo contendere in each case prior to December 31, 2014 to a
felony or other crime involving moral turpitude carrying mandatory jail time of
more than twelve (12) months. Any termination by the Board for grounds
purporting to constitute Cause shall be described in written notice from the
Board to the Executive. Such notice shall describe in detail the acts purporting
to constitute Cause.

 

6.     Annex D of the Agreement is hereby amended by deleting Section 1.k. in
its entirety and inserting in lieu thereof, the following:

  

 
2

--------------------------------------------------------------------------------

 

 

k.     “Good Reason” shall have no operative effect under this Agreement. For
purposes of this Agreement and the Executive’s Nonqualified Stock Option and
Dividend Equivalent Agreement, the Executive cannot terminate for “Good Reason”
under any circumstances.

 

7.     Annex D of the Agreement is hereby amended by deleting Section 1.n. in
its entirety and inserting in lieu thereof, the following:

 

n.     [Reserved].

 

8.     A new paragraph is hereby added to Section 9 of Annex D of the Agreement,
which reads as follows:

 

All references to (A) “current,” “then current,” or “currently” shall mean, and
(B) notwithstanding anything to the contrary in this Annex D, the “Group” shall
be conclusively determined, as of the date of termination of Executive’s
employment. In no event will Executive be in breach of Section 9b of this Annex
D for any action or omission taken by any person or entity with which Executive
is affiliated (including, without limitation, any Other Businesses or any other
entity that engages Executive to perform services) if Executive had no actual
knowledge of such act or omission.

 

9.     The Agreement is hereby amended by deleting Annex E in its entirety.

 

10.     The parties hereby agree to mutually prepare a press release
satisfactory to both parties regarding the Amendment and expiration of the Term.

 

11.     As a condition to this Amendment, the parties hereby expressly agree to
execute the Release set forth on Exhibit A.

 

12.     As a further condition to this Amendment, the parties hereby expressly
agree to execute the Supplemental Release set forth on Exhibit B hereto on
January 2, 2015 or within three (3) business days thereafter (covering any
period following the date of this Amendment).

 

13.     Executive will not stand for re-election as a member of the Board of
Directors of the Company at its next annual meeting of shareholders; provided,
however, that Executive hereby agrees to resign as a director of the Company on
the earlier of (i) March 31, 2015, or (ii) immediately prior to the date of the
next annual meeting of shareholders.

 

14.     Except as specifically amended hereby, the Agreement shall remain in
full force and effect.

 

This Amendment may be executed in multiple counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

 

 

[signature page to follow]

  

 
3

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date(s) set forth below.

 

 

NATIONAL HOLDINGS CORPORATION

 

 

 

 

 

/s/ Robert B. Fagenson 

 

 

By: Robert B. Fagenson 

 

 

Its: Co-Executive Chairman 

 

 

Date: September 23, 2014 

 

 

 

 

 

 

 

 

EXECUTIVE 

 

 

 

 

 

/s/ Mark D. Klein 

 

 

Mark D. Klein 

 

 

Date: September 23, 2014 

 

 

 
4

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

RELEASE

 

MARK D. KLEIN (the “Executive”), on behalf of myself and my heirs, successors
and assigns, in consideration of the performance by National Holdings
Corporation, a Delaware corporation (together with its Subsidiaries, the
“Company”), of its obligations under the Employment Agreement, dated June 7,
2013, including the annexes thereto, and as amended on June 6, 2014 and again on
September 23, 2014 (such latter amendment the “Amendment”, and collectively as
amended the “Agreement”), AND THE UNDERSIGNED ON BEHALF OF THE RELEASED PARTIES
(as defined below) do hereby under this “General Release” release and forever
discharge as of the date hereof the other (the Company, its affiliates, each
such Person’s respective successors and assigns and each of the foregoing
Persons’ respective present and former directors, officers, partners,
stockholders, members, managers, agents, representatives, employees and
affiliates (and each such Person’s respective successors and assigns)
collectively, the “Released Parties”). Capitalized terms not herein defined
shall have the meanings ascribed them in the Executive’s Agreement. References
herein to “I” shall mean “Executive,” and each of the Executive, and the Company
(on its behalf and on behalf of the Released Parties) shall be a “Party” to this
General Release and collectively referred to as the “Parties.”

 

1.     For fair and adequate consideration, the sufficiency of which is hereby
expressly acknowledged by the Parties, I knowingly and voluntarily release and
forever discharge the Company and the other Released Parties from any and all
claims, controversies, actions, causes of action, cross-claims, counter-claims,
demands, debts, compensatory damages, liquidated damages, punitive or exemplary
damages, other damages, claims for costs and attorneys’ fees, or liabilities of
any nature whatsoever in law and in equity, both past and present (through the
date of this General Release), whether under the laws of the United States or
another jurisdiction and whether known or unknown, suspected or claimed against
the Company or any of the Released Parties which I, my spouse, or any of my
heirs, executors, administrators or assigns, have or may have, which arise out
of or are connected with my employment with, or my separation from, the Company
(including, but not limited to, any allegation, claim or violation, arising
under: Title VII of the Civil Rights Act of 1964, as amended; the Civil Rights
Act of 1991; the Age Discrimination in Employment Act of 1967, as amended
(including the Older Workers Benefit Protection Act); the Equal Pay Act of 1963,
as amended; the Americans with Disabilities Act of 1990; the Family and Medical
Leave Act of 1993; the Civil Rights Act of 1866, as amended; the Worker
Adjustment Retraining and Notification Act; the Employee Retirement Income
Security Act of 1974; any applicable Executive Order Programs; the Fair Labor
Standards Act; or their state or local counterparts; or under any other federal,
state or local civil or human rights law, or under any other local, state, or
federal law, regulation or ordinance; or under any public policy, contract or
tort, or under common law; or arising under any policies, practices or
procedures of the Company; or any claim for wrongful discharge, breach of
contract, infliction of emotional distress, or defamation; or any claim for
costs, fees, or other expenses, including attorneys’ fees incurred in these
matters) (all of the foregoing collectively referred to herein as the “Claims”);
provided, however, that nothing contained in this General Release shall apply to
or release any of the Released Parties from, (i) any obligation of the Company
contained in the Agreement to be performed after the date hereof or any
consideration that serves as the basis for this General Release (including,
without limitation, the Released Parties’ promises and releases hereunder and
the satisfaction of the Accrued Obligations), (ii) any vested or accrued
benefits pursuant to any employee benefit plan, program or policy of the Company
(including, without limitation, the Sign On Grant), (iii) any rights to
indemnification, contribution, D&O or E&O insurance (including, without
limitation, those rights under the Agreement), (iv) any rights in respect of any
equity awards or other equity or securities in any of the Released Parties or
their affiliates, or (v) any rights in respect of the Other Businesses. Nothing
herein shall release Executive’s ability to enforce this General Release.

  

 
5

--------------------------------------------------------------------------------

 

 

2.     For fair and adequate consideration, the sufficiency of which is hereby
expressly acknowledged by the Parties, the Company on behalf of itself and any
of the Released Parties, knowingly and voluntarily releases, acquits and forever
discharges Executive and his heirs of and from any and all actions, causes of
action, suits, debts, dues, sums of money, accounts, reckonings, bonds, bills,
specialties, covenants, contracts, bonuses, controversies, agreements,
liabilities, promises, claims, obligations, costs, losses, damages and demands
of whatever character, in law or in equity, from the beginning of time through
the date of execution of this Agreement (all of the foregoing collectively
referred to herein as the “Company Claims”).

 

3.     The Parties represent that they have made no assignment or transfer of
any right, claim, demand, cause of action, or other matter covered by this
General Release.

 

4.     I agree that this General Release does not waive or release any rights or
claims that I may have under the Age Discrimination in Employment Act of 1967
which arise after the date I execute this General Release.

 

5.     In signing this General Release, the Parties acknowledge and intend that
it shall be effective as a bar to each and every one of the Claims or Company
Claims hereinabove released. The Parties expressly consent that this General
Release shall be given full force and effect according to each and all of its
express terms and provisions, including those relating to unknown and
unsuspected Claims or Company Claims (notwithstanding any state statute that
expressly limits the effectiveness of a general release of unknown, unsuspected
and unanticipated Claims or Company Claims), if any, as well as those relating
to any other Claims or Company Claims hereinabove mentioned or implied. The
Parties acknowledge and agree that this waiver is an essential and material term
of this General Release and that without such waiver the Parties would not have
agreed to the terms of the Amendment. The Parties covenant that they shall not
directly or indirectly, commence, maintain or prosecute or sue any of the
parties released hereunder either affirmatively or by way of cross-complaint,
indemnity claim, defense or counterclaim or in any other manner or at all on any
Claim or Company Claim covered by this General Release. The Parties further
agree that in the event such Party should bring a Claim or Company Claim seeking
damages against the other, or in the event a Party should seek to recover
against the other in any Claim or Company Claim brought by a governmental agency
on the other’s behalf, this General Release shall serve as a complete defense to
such Claims or Company Claims. The Parties further agree that they are not aware
of any pending charge or complaint of the type described in paragraphs 1 or 2 as
of the execution of this General Release.

  

 
6

--------------------------------------------------------------------------------

 

 

6.     Both Parties agree that neither this General Release, nor the furnishing
of the consideration for this General Release, shall be deemed or construed at
any time to be an admission by the other, any Released Party or Executive of any
improper or unlawful conduct.

 

7.     Except as required by applicable law, the Parties agree that this General
Release is confidential and agree not to disclose any information regarding the
terms of this General Release, except to my immediate family and any tax, legal
or other counsel the Parties have consulted regarding the meaning or effect
hereof or as required by law, and the Parties will instruct each of the
foregoing not to disclose the same to anyone.

 

8.     Any non-disclosure provision in this General Release does not prohibit or
restrict Executive (or Executive’s attorney) from responding to any inquiry
about this General Release or its underlying facts and circumstances by the
Securities and Exchange Commission, FINRA or any other self-regulatory
organization or governmental entity.

 

9.     Without limitation of any provision of the Agreement, the Parties hereby
expressly re-affirm their obligations under the Plan.

 

10.     Whenever possible, each provision of this General Release shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

“Affiliate” means, with respect to any Person, any Person that controls, is
controlled by or is under common control with such Person or an Affiliate of
such Person.

 

“Person” means an individual, a partnership, a limited liability company, a
corporation, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, investment fund, any other business entity and a
governmental entity or any department, agency or political subdivision thereof.

 

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association, or business entity of which (i) if
a corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers, or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, or (ii) if a limited liability company,
partnership, association, or other business entity (other than a corporation), a
majority of partnership or other similar ownership interest thereof is at the
time owned or controlled, directly or indirectly, by that Person or one or more
Subsidiaries of that Person or a combination thereof. For purposes hereof, a
Person or Persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, association, or other business entity
(other than a corporation) if such Person or Persons shall be allocated a
majority of limited liability company, partnership, association, or other
business entity gains or losses or shall be or control any managing director or
general partner of such limited liability company, partnership, association, or
other business entity.

  

 
7

--------------------------------------------------------------------------------

 

 

BY SIGNING THIS GENERAL RELEASE, THE PARTIES REPRESENT AND AGREE THAT:

 

(a)     THE PARTIES HAVE READ IT CAREFULLY;

 

(b)     THE PARTIES UNDERSTAND ALL OF ITS TERMS AND KNOW THAT THE PARTIES ARE
GIVING UP IMPORTANT RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE
DISCRIMINATION IN EMPLOYMENT ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL
RIGHTS ACT OF 1964, AS AMENDED; THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH
DISABILITIES ACT OF 1990; AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF
1974, AS AMENDED;

 

(c)     THE PARTIES VOLUNTARILY CONSENT TO EVERYTHING IN IT;

 

(d)     THE PARTIES HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY (VIA THE
AGREEMENT AND THIS RELEASE) BEFORE EXECUTING IT AND THE PARTIES HAVE DONE SO OR,
AFTER CAREFUL READING AND CONSIDERATION, I HAVE CHOSEN NOT TO DO SO OF MY OWN
VOLITION;

 

(e)     I HAVE HAD AT LEAST 21 DAYS FROM THE DATE OF MY RECEIPT OF THIS RELEASE
SUBSTANTIALLY IN ITS FINAL FORM ON SEPTEMBER 23, 2014, TO CONSIDER IT AND THE
CHANGES MADE SINCE SUCH DATE ARE NOT MATERIAL AND WILL NOT RESTART THE REQUIRED
21-DAY PERIOD;

 

(f)     I UNDERSTAND THAT I HAVE SEVEN DAYS AFTER THE EXECUTION OF THIS RELEASE
TO REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE
UNTIL THE EIGHTH DAY FOLLOWING EXECUTION OF THE AGREEMENT;

 

(g)     THE PARTIES HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY
AND WITH THE ADVICE OF ANY COUNSEL RETAINED TO ADVISE SUCH PARTY WITH RESPECT TO
IT; AND

 

(h)     THE PARTIES AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE
AMENDED, WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED
BY AN AUTHORIZED REPRESENTATIVE OF BOTH PARTIES.

  

 
8

--------------------------------------------------------------------------------

 

 

(j)     THIS RELEASE SHALL REMAIN IN FULL FORCE AND EFFECT SO LONG AS THE
COMPANY IS IN COMPLIANCE WITH ITS OBLIGATIONS UNDER THE AGREEMENT (AND THE
NONQUALIFIED STOCK OPTION AND DIVIDEND EQUIVALENT AGREEMENT) AND EXECUTIVE
CONTINUING TO ABIDE BY THE POST-TERMINATION OBLIGATIONS AND COVENANTS CONTAINED
IN THE AGREEMENT.

 

DATE: September 23, 2014

 

COMPANY:

 

 

 

 

NATIONAL HOLDINGS CORPORATION

 

 

 

 

By: 

 

 

Name: Robert B. Fagenson

 

Title: Co-Executive Chairman

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

MARK D. KLEIN

 

 

 
9

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

SUPPLEMENTAL RELEASE

 

MARK D. KLEIN (the “Executive”), on behalf of myself and my heirs, successors
and assigns, in consideration of the performance by National Holdings
Corporation, a Delaware corporation (together with its Subsidiaries, the
“Company”), of its obligations under the Employment Agreement, dated June 7,
2013, including the annexes thereto, and as amended on June 6, 2014 and again on
September 23, 2014 (such latter amendment the “Amendment”, and collectively as
amended the “Agreement”), AND THE UNDERSIGNED ON BEHALF OF THE RELEASED PARTIES
(as defined below) do hereby under this “Supplemental Release” release and
forever discharge as of the date hereof the other (the Company, its affiliates,
each such Person’s respective successors and assigns and each of the foregoing
Persons’ respective present and former directors, officers, partners,
stockholders, members, managers, agents, representatives, employees and
affiliates (and each such Person’s respective successors and assigns)
collectively, the “Released Parties”). Capitalized terms not herein defined
shall have the meanings ascribed them in the Executive’s Agreement. References
herein to “I” shall mean “Executive,” and each of the Executive, and the Company
(on its behalf and on behalf of the Released Parties) shall be a “Party” to this
Supplemental Release and collectively referred to as the “Parties.”

 

1.     For fair and adequate consideration, the sufficiency of which is hereby
expressly acknowledged by the Parties, I knowingly and voluntarily release and
forever discharge the Company and the other Released Parties from any and all
claims, controversies, actions, causes of action, cross-claims, counter-claims,
demands, debts, compensatory damages, liquidated damages, punitive or exemplary
damages, other damages, claims for costs and attorneys’ fees, or liabilities of
any nature whatsoever in law and in equity, both past and present (through the
date of this Supplemental Release), whether under the laws of the United States
or another jurisdiction and whether known or unknown, suspected or claimed
against the Company or any of the Released Parties which I, my spouse, or any of
my heirs, executors, administrators or assigns, have or may have, which arise
out of or are connected with my employment with, or my separation from, the
Company (including, but not limited to, any allegation, claim or violation,
arising under: Title VII of the Civil Rights Act of 1964, as amended; the Civil
Rights Act of 1991; the Age Discrimination in Employment Act of 1967, as amended
(including the Older Workers Benefit Protection Act); the Equal Pay Act of 1963,
as amended; the Americans with Disabilities Act of 1990; the Family and Medical
Leave Act of 1993; the Civil Rights Act of 1866, as amended; the Worker
Adjustment Retraining and Notification Act; the Employee Retirement Income
Security Act of 1974; any applicable Executive Order Programs; the Fair Labor
Standards Act; or their state or local counterparts; or under any other federal,
state or local civil or human rights law, or under any other local, state, or
federal law, regulation or ordinance; or under any public policy, contract or
tort, or under common law; or arising under any policies, practices or
procedures of the Company; or any claim for wrongful discharge, breach of
contract, infliction of emotional distress, or defamation; or any claim for
costs, fees, or other expenses, including attorneys’ fees incurred in these
matters) from September 23, 2014 through and including the date of execution of
this Supplemental Release (such period the “Transition Period”) (all of the
foregoing collectively referred to herein as the “Claims”); provided, however,
that nothing contained in this Supplemental Release shall apply to or release
any of the Released Parties from, (i) any obligation of the Company contained in
the Agreement to be performed after the date hereof or any consideration that
serves as the basis for this Supplemental Release (including, without
limitation, the Released Parties’ promises and releases hereunder and the
satisfaction of the Accrued Obligations), (ii) any vested or accrued benefits
pursuant to any employee benefit plan, program or policy of the Company
(including, without limitation, the Sign On Grant), (iii) any rights to
indemnification, contribution, D&O or E&O insurance (including, without
limitation, those rights under the Agreement), (iv) any rights in respect of any
equity awards or other equity or securities in any of the Released Parties or
their affiliates, or (v) any rights in respect of the Other Businesses. Nothing
herein shall release Executive’s ability to enforce this Supplemental Release.

  

 
10

--------------------------------------------------------------------------------

 

 

2.     For fair and adequate consideration, the sufficiency of which is hereby
expressly acknowledged by the Parties, the Company on behalf of itself and any
of the Released Parties, knowingly and voluntarily releases, acquits and forever
discharges Executive and his heirs of and from any and all actions, causes of
action, suits, debts, dues, sums of money, accounts, reckonings, bonds, bills,
specialties, covenants, contracts, bonuses, controversies, agreements,
liabilities, promises, claims, obligations, costs, losses, damages and demands
of whatever character, in law or in equity during, arising out of or connected
to the Transition Period (all of the foregoing collectively referred to herein
as the “Company Claims”); provided, however, that nothing contained in this
Exhibit B shall apply to or release the Executive from any (i) willful acts of
the Executive of fraud or embezzlement against the Company or its Affiliates
occurring during the Transition Period, or (ii) any willful breach by the
Executive of any material policy of the Company or its Affiliates (as such
polic(ies) are in effect on September 23, 2014) to which the Executive is
subject that occurs during the Transition Period and which results or could
reasonably be expected to result in material harm to the Company or its
Affiliates. For purposes of this paragraph, no act on the part of the Executive
shall be considered “willful” unless it is done by the Executive in bad faith
and without the reasonable belief that the Executive’s action was in the best
interests of the Company or its Affiliates, and any act that is based upon
authority given pursuant to an action or resolution of the Company’s Board of
Directors, or the opinion of counsel for the Company, shall be conclusively
presumed to be done by the Executive in good faith (and thus not in bad faith)
and in the best interests of the Company.

 

3.     The Parties represent that they have made no assignment or transfer of
any right, claim, demand, cause of action, or other matter covered by this
General Release.

 

4.     I agree that this Supplemental Release does not waive or release any
rights or claims that I may have under the Age Discrimination in Employment Act
of 1967 which arise after the date I execute this Supplemental Release.

  

 
11

--------------------------------------------------------------------------------

 

 

5.     In signing this Supplemental Release, the Parties acknowledge and intend
that it shall be effective as a bar to each and every one of the Claims or
Company Claims hereinabove released. The Parties expressly consent that this
Supplemental Release shall be given full force and effect according to each and
all of its express terms and provisions, including those relating to unknown and
unsuspected Claims or Company Claims (notwithstanding any state statute that
expressly limits the effectiveness of a general release of unknown, unsuspected
and unanticipated Claims or Company Claims), if any, as well as those relating
to any other Claims or Company Claims hereinabove mentioned or implied. The
Parties acknowledge and agree that this waiver is an essential and material term
of this Supplemental Release and that without such waiver the Parties would not
have agreed to the terms of the Amendment. The Parties covenant that they shall
not directly or indirectly, commence, maintain or prosecute or sue any of the
parties released hereunder either affirmatively or by way of cross-complaint,
indemnity claim, defense or counterclaim or in any other manner or at all on any
Claim or Company Claim covered by this Supplemental Release. The Parties further
agree that in the event such Party should bring a Claim or Company Claim seeking
damages against the other, or in the event a Party should seek to recover
against the other in any Claim or Company Claim brought by a governmental agency
on the other’s behalf, this Supplemental Release shall serve as a complete
defense to such Claims or Company Claims. The Parties further agree that they
are not aware of any pending charge or complaint of the type described in
paragraphs 1 or 2 as of the execution of this Supplemental Release.

 

6.     Both Parties agree that neither this Supplemental Release, nor the
furnishing of the consideration for this Supplemental Release, shall be deemed
or construed at any time to be an admission by the other, any Released Party or
Executive of any improper or unlawful conduct.

 

7.     Except as required by applicable law, the Parties agree that this
Supplemental Release is confidential and agree not to disclose any information
regarding the terms of this Supplemental Release, except to my immediate family
and any tax, legal or other counsel the Parties have consulted regarding the
meaning or effect hereof or as required by law, and the Parties will instruct
each of the foregoing not to disclose the same to anyone.

 

8.     Any non-disclosure provision in this Supplemental Release does not
prohibit or restrict Executive (or Executive’s attorney) from responding to any
inquiry about this Supplemental Release or its underlying facts and
circumstances by the Securities and Exchange Commission, FINRA or any other
self-regulatory organization or governmental entity.

 

9.     Without limitation of any provision of the Agreement, the Parties hereby
expressly re-affirm their obligations under the Plan.

 

10.     Whenever possible, each provision of this Supplemental Release shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Supplemental Release is held to be invalid, illegal
or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Supplemental Release
shall be reformed, construed and enforced in such jurisdiction as if such
invalid, illegal or unenforceable provision had never been contained herein.

 

“Affiliate” means, with respect to any Person, any Person that controls, is
controlled by or is under common control with such Person or an Affiliate of
such Person.

  

 
12

--------------------------------------------------------------------------------

 

 

“Person” means an individual, a partnership, a limited liability company, a
corporation, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, investment fund, any other business entity and a
governmental entity or any department, agency or political subdivision thereof.

 

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association, or business entity of which (i) if
a corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers, or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, or (ii) if a limited liability company,
partnership, association, or other business entity (other than a corporation), a
majority of partnership or other similar ownership interest thereof is at the
time owned or controlled, directly or indirectly, by that Person or one or more
Subsidiaries of that Person or a combination thereof. For purposes hereof, a
Person or Persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, association, or other business entity
(other than a corporation) if such Person or Persons shall be allocated a
majority of limited liability company, partnership, association, or other
business entity gains or losses or shall be or control any managing director or
general partner of such limited liability company, partnership, association, or
other business entity.

 

BY SIGNING THIS SUPPLEMENTAL RELEASE, THE PARTIES REPRESENT AND AGREE THAT:

 

(a)     THE PARTIES HAVE READ IT CAREFULLY;

 

(b)     THE PARTIES UNDERSTAND ALL OF ITS TERMS AND KNOW THAT THE PARTIES ARE
GIVING UP IMPORTANT RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE
DISCRIMINATION IN EMPLOYMENT ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL
RIGHTS ACT OF 1964, AS AMENDED; THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH
DISABILITIES ACT OF 1990; AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF
1974, AS AMENDED;

 

(c)     THE PARTIES VOLUNTARILY CONSENT TO EVERYTHING IN IT;

 

(d)     THE PARTIES HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY (VIA THE
AGREEMENT AND THIS RELEASE) BEFORE EXECUTING IT AND THE PARTIES HAVE DONE SO OR,
AFTER CAREFUL READING AND CONSIDERATION, I HAVE CHOSEN NOT TO DO SO OF MY OWN
VOLITION;

 

(e)     I HAVE HAD AT LEAST 21 DAYS FROM THE DATE OF MY RECEIPT OF THIS RELEASE
SUBSTANTIALLY IN ITS FINAL FORM ON SEPTEMBER 23, 2014, TO CONSIDER IT AND THE
CHANGES MADE SINCE SUCH DATE ARE NOT MATERIAL AND WILL NOT RESTART THE REQUIRED
21-DAY PERIOD;

  

 
13

--------------------------------------------------------------------------------

 

 

(f)     I UNDERSTAND THAT I HAVE SEVEN DAYS AFTER THE EXECUTION OF THIS RELEASE
TO REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE
UNTIL THE EIGHTH DAY FOLLOWING EXECUTION OF THE AGREEMENT;

 

(g)     THE PARTIES HAVE SIGNED THIS SUPPLEMENTAL RELEASE KNOWINGLY AND
VOLUNTARILY AND WITH THE ADVICE OF ANY COUNSEL RETAINED TO ADVISE SUCH PARTY
WITH RESPECT TO IT; AND

 

(h)     THE PARTIES AGREE THAT THE PROVISIONS OF THIS SUPPLEMENTAL RELEASE MAY
NOT BE AMENDED, WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING
SIGNED BY AN AUTHORIZED REPRESENTATIVE OF BOTH PARTIES.

 

(j)     THIS SUPPLEMENTAL RELEASE SHALL REMAIN IN FULL FORCE AND EFFECT SO LONG
AS THE COMPANY IS IN COMPLIANCE WITH ITS OBLIGATIONS UNDER THE AGREEMENT (AND
THE NONQUALIFIED STOCK OPTION AND DIVIDEND EQUIVALENT AGREEMENT) AND EXECUTIVE
CONTINUING TO ABIDE BY THE POST-TERMINATION OBLIGATIONS AND COVENANTS CONTAINED
IN THE AGREEMENT.

 

DATE:___________, ____

 

 



COMPANY:

 

 

 

 

NATIONAL HOLDINGS CORPORATION

 

 

 

 

By: 

 

 

Name:     Title:    

 

 

 

EXECUTIVE:

 

 

 

 

 

 

MARK D. KLEIN

 



 

 

14